UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK |) LASTS CALLY PSVEB |

 

PHILIP B. SUTTON,

Plaintiff,
18-CV-1042 (NSR)
-against-
ORDER
COUNTY OF WESTCHESTER JAIL

DEPARTMENT OF CORRECTIONS et al.,

. Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

The Court is in receipt of pro se Plaintiff’s second request, filed December 30, 2019, for
the appointment of pro bono counsel. (ECF No. 52.)

Unlike in criminal proceedings, the Court does not have the power to obligate attorneys to
represent indigent pro se litigants in civil cases. See Mallard vy. U.S. Dist. Court for the S. Dist. of
Iowa, 490 U.S. 296, 308-09 (1989). Instead, pursuant to 28 U.S.C. § 1915(e)(1), the Court may,
at its discretion, order that the Pro Se Office request an attorney to represent an indigent litigant
by placing the matter on a list circulated to attorneys who are members of the Court’s pro bono
panel. See Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007).

The Second Circuit set forth the standards governing the appointment of counsel in pro se
cases in Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargenti Co., 877
F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986).
These cases direct the district courts to “first determine whether the indigent’s position seems
likely to be of substance,” Hodge, 802 F.2d at 61, and then, if this threshold is met, to consider
“secondary criteria,” including the pro se litigant’s “ability to obtain representation independently,

and his ability to handle the case without assistance in the light of the required factual investigation,

 

 
the complexity of the legal issues, and the need for expertly conducted cross-examination to test
veracity.” Cooper, 877 F.2d at 172; accord Hendricks, 114 F.3d at 392 (quoting Hodge, 802 F.2d
at 61-62). “Even where the claim is not frivolous, counsel is often unwarranted where the
indigent’s chances of success are extremely slim,” and the Court should determine whether the pro
se litigant’s “position seems likely to be of substance,” or shows “some chance of success.”
Hodge, 802 F.2d at 60-61.

In his application, Plaintiff notes that he lacks legal knowledge, the he has had unspecified
learning disabilities and mental health problems since he was a child, and that it has been difficult
for him to handle the case thus far. However, this action is still in its early stages. Defendants
have not yet filed answers to the Complaint. Moreover, Defendants recently filed motions to
dismiss in January 2020. (See ECF Nos. 54 & 59.) At this early stage in the proceedings, there is
no indication that Plaintiffs position seems likely to be of substance or that there are particularly
complex issues requiring the appointment of pro bono counsel. The Court is also unable to
determine that Plaintiff is unable to handle this case without assistance, although this conclusion
may change as the action continues. Therefore, because the Court does not find any circumstances
which warrant the appointment of pro bono counsel at this time, Plaintiff's application must be
DENIED without prejudice to renew it at a later stage in the proceedings.

The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff at his

address as listed on ECF and to show proof of service on the docket.

Dated: March |, 2020 SO ORDERED:
White Plains, New York a

United States District Judge

 
